Name: Commission Regulation (EC) NoÃ 678/2009 of 27Ã July 2009 amending for the 110th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: politics and public safety;  culture and religion;  international affairs;  civil law;  criminal law
 Date Published: nan

 28.7.2009 EN Official Journal of the European Union L 196/8 COMMISSION REGULATION (EC) No 678/2009 of 27 July 2009 amending for the 110th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular the first indent of Article 7(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 20 July 2009, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 2009. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entries under the heading Natural persons are deleted: 1. Nabil Abdul Salam Sayadi (alias Abu Zeinab). Address: Vaatjesstraat 29, 2580 Putte, Belgium. Date of birth: 1.1.1966. Place of birth: El Hadid, Tripoli, Lebanon. Nationality: Belgian since 18.9.2001. Other information: spouse of Patricia Vinck; married on 29.5.1992 in Peschawar, Pakistan. 2. Patricia Rosa Vinck (alias Souraya P. Vinck). Address: Vaatjesstraat 29, 2580 Putte, Belgium. Date of birth: 4.1.1965. Place of birth: Berchem (Antwerp), Belgium. Nationality: Belgian. Other information: spouse of Nabil Sayadi.